Citation Nr: 0500454	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-15 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for esophageal cancer.  



ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for residuals of 
esophageal cancer.  He contends that he developed esophageal 
cancer from herbicide exposure, in particular, Agent Orange, 
while serving on active duty in the Republic of Vietnam.  He 
states that he was in an area where Agent Orange was used.  

The veteran's DD Form 214 shows that his military 
occupational specialty was Generator Operator during active 
service, which is related to the civilian occupation as a 
power plant operator.  

The evidence shows the veteran was initially seen in July 
2001 for pain in the epigastric region.  An upper 
gastrointestinal study in September 2001 revealed a distal 
esophageal mass.  An upper endoscopy later that month showed 
a fungating mass in the lower one-third of the esophagus 
extending to the gastroesophageal junction.  The diagnosis 
was moderately differentiated adenocarcinoma.  The physician 
reported that the veteran had a history of smoking at least 
one pack of cigarettes a day since his early 20's, but he had 
recently quit smoking.  The physician also noted that the 
veteran had been exposed to metal fumes especially from 
welding.  The veteran began chemotherapy and subsequently 
underwent an esophagectomy for carcinoma in January 2002.  

In his notice of disagreement the veteran stated that his 
oncologist told him that, due to the size of the tumor, "it 
was very well possible that the tumor may have began to 
develop thirty years ago."  He also stated: "[s]everal of 
the [s]pecialists involved in my treatment have stated that 
in their opinion, my exposure to Agent Orange very likely was 
a contributing factor to my esophageal cancer."  The claims 
folder does not include the opinions from these specialists.  

In the July 2002 statement, his treating oncologist noted 
that the veteran related he had been exposed to Agent Orange 
in the past.  The physician states: "[t]his raises the 
possibility at least, that this may in part have been a 
causative factor for his esophageal cancer.  I am not aware 
of any data either corroborating this or refuting it."  

The RO determined that the oncologist's statement is 
speculative and only raises the possibility that herbicide 
exposure may have been a causative factor.  The RO determined 
that this statement did not substantiate the medical nexus 
requirement to establish service connection based on 
herbicide exposure.  The RO is correct.  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the United States 
Court of Appeals for Veterans Claims (CAVC), with no clear 
picture resulting.  See Hicks v. West, 12 Vet. App. 86, 90-91 
(1998) (discussing previous court findings regarding syntax 
necessary to establish medical nexus).  The CAVC recognized 
that the determination, of what is a speculative opinion, is 
fact specific.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
However, in Bloom the CAVC recognized that an opinion, with 
no clinical data or other rationale to support it or other 
evidence of record to give it substance, was "purely 
speculative."  Id.  The Board finds that the July 2002 
statement does not contain the degree of medical certainty 
that is necessary for a medical opinion, sufficient to 
establish a plausible medical nexus.  

However, the provisions of the VCAA state that the VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of records does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent 
symptoms of disability;
(B)	Establishes that the veteran suffered an event, injury, 
or disease in service, or an applicable presumptive 
disease; and 
(C)	Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or 
disease in service.  
38 C.F.R. § 3.159(c)(4) (2004).  

Here, the evidence shows a current disability, i.e., 
esophageal cancer.  The veteran served in the Republic of 
Vietnam and there is a rebuttable presumption of exposure to 
herbicides.  See Benefits Expansion Act of 2001, Pub. L. No. 
107-103(Dec. 27, 2001).  While the July 2002 statement from 
his treating oncologist does not substantiate the claim, it 
indicates that the veteran's esophageal cancer may be 
associated with herbicide exposure during active service.  
The May 2002 VA examination contains no medical opinion on 
the issue of causation.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify the veteran when further action is required on his 
part.

1.  The AMC should ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002.  The notice 
should specifically apprise veteran of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  Request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  Request veteran identify the names, 
addresses, and dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who possess 
additional records referable to treatment 
for his esophageal cancer, as well as 
statements of causation made by his 
treating specialists.  The veteran has 
stated that several of his treating 
specialists have expressed opinions that 
his exposure to Agent Orange very likely 
was a contributing factor to his 
esophageal cancer.  The appellant should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the appellant should be notified of such 
and the efforts used in requesting these 
records.  

3.  The AMC should arrange for a 
comprehensive VA examination to determine 
the nature and etiology of the veteran's 
esophageal cancer.  It is imperative that 
the physician designated to examine the 
veteran review the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on a review of the claims folder 
and the examination of the veteran, the 
physician is to opine on the following 
question:  

What is the likelihood that the veteran's 
post-service development of esophageal 
cancer was caused by exposure to 
herbicides during his active service in 
the Republic of Vietnam?  The physician 
should address the veteran's medical and 
social history, which includes a history 
until recently of having smoked at least 
one pack of cigarettes a day since his 
early 20's, and post-service exposure to 
metal fumes especially from welding.  The 
physician should also address any medical 
statements or opinions of record that 
pertain to the issue of causation.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  The issue on appeal should then be 
readjudicated.  If the requested benefit 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statement 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


